194 F.2d 289
Laurie J. CARPENTER, Appellant,v.ERIE RAILROAD COMPANY.
No. 10592.
United States Court of Appeals Third Circuit.
Argued February 19, 1952.
Decided February 26, 1952.
Rehearing Denied April 17, 1952.

Appeal from the United States District Court for the District of New Jersey; William F. Smith, Judge.
Before KALODNER and HASTIE, Circuit Judges, and HARTSHORNE, District Judge.
Laurie J. Carpenter, pro se
Charles W. Broadhurst and Markley & Broadhurst, all of Jersey City, N. J. (Edward A. Markley, Charles W. Broadhurst, Jersey City, N. J., on the brief), for appellee.
PER CURIAM.


1
The Order of the District Court will be affirmed for the reasons therein stated.